Allowability Notice

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Objection to the title has been withdrawn in view of the newly submitted amendment to the title.

Allowable Subject Matter
Claims 1-3, and 6-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
A. Claims 1-3, and 6-9 are directed to information processing apparatus, and information processing system. Claims 1 and 9 identify the uniquely distinct features of “the first type of operation key includes a transition key to which a function for advancing to a next operation screen is assigned, a display area of the display is rectangular, the operation guidance portion is arranged along a first side of the display area, and the transition key is arranged along a second side, from among the sides of the display area, opposite the first side”. The closest prior art Kodimer (US 2007/0291298) teaches a set of main functions are configured as hardware buttons, capable of being distinguished from each other through the use of backlighting. The color associated with the backlighting for each function button is unique and used in an associated visual interface display, such as a touch-screen interface, to distinguish secondary functions corresponding to the main function selected. The visual interface display then depicts to the associated user options or preferences as icons, tabs, or the like, each visualized in a color or shade of color associated with the primary function (Abstract), either singularly or in combination with other cited references, it fails to anticipate or render the above underlined limitations obvious (when used with all the claimed limitations).
B. Claims 10-14 are directed to information processing apparatus, and information processing system. Claims 10 and 14 identify the uniquely distinct features of “the first type of operation key includes a transition key to which a function for advancing to a next operation screen is assigned, the display controller switches and displays a plurality of operation screens on the display, and when a condition for advancing to the next operation screen is not satisfied, the transition key is colored in a color different from the first color, and when the condition for advancing to the next operation screen is satisfied, the transition key is colored in the first color”. The closest prior art Kodimer (US 2007/0291298) teaches a set of main functions are configured as hardware buttons, capable of being distinguished from each other through the use of backlighting. The color associated with the backlighting for each function button is unique and used in an associated visual interface display, such as a touch-screen interface, to distinguish secondary functions corresponding to the main function selected. The visual interface display then depicts to the associated user options or preferences as icons, tabs, or the like, each visualized in a color or shade of color associated with the primary function (Abstract), either singularly or in combination with other cited references, it fails to anticipate or render the above underlined limitations obvious (when used with all the claimed limitations).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENNIN R RODRIGUEZ whose telephone number is (571)270-1678. The examiner can normally be reached Monday-Thursday 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENNIN R RODRIGUEZGONZALEZ/Primary Examiner, Art Unit 2675